Citation Nr: 0306494	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  01-02 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for pulmonary disability, 
to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1964 
to July 1966 and from November 1990 to July 1991.  He also 
served in the U.S. Army Reserves.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

When the veteran's case was before the Board in October 2001, 
the Board found that new and material evidence sufficient to 
reopen the claim of entitlement to service connection for 
pulmonary disability had been received.  The Board remanded 
the issue for additional development.  In March 2003 the case 
was returned to the Board for further appellate action.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's claim have been 
obtained.

2.  The veteran has no current diagnosis of pulmonary 
disability, and objective indications of a chronic disability 
manifested by pulmonary symptoms are not shown.


CONCLUSION OF LAW

Pulmonary disability was not incurred in or aggravated by 
active duty, nor may it be presumed to be due to an 
undiagnosed illness incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1117, 1118 (West 2002); 38 C.F.R. 
§§ 3.304(f), 3.317 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records for the veteran's first period of 
enlistment are negative for any diagnosis, complaint or 
abnormal finding pertaining to the veteran's lungs.  The 
report of his July 1966 separation physical examination shows 
normal lungs and chest, and the veteran made no complaint 
regarding his pulmonary system.  

The veteran was hospitalized at a VA facility in January 
1969.  He presented with complaints of fever, chills and pain 
in his left lower chest.  The diagnosis was left lower lobe 
pneumonia.

A March 1990 periodic physical examination report reflects 
the examiner's findings of normal lungs and chest.  The 
veteran's contemporaneous report of medical history shows his 
statement that he was in good health.  He denied asthma, 
shortness of breath, pain or pressure in his chest and 
chronic cough.  The report of the veteran's March 1991 
separation physical examination also reflects the examiner's 
findings of normal lungs and chest.  The veteran also denied 
respiratory complaints at the time of the 1991 examination.  

A VA general medical examination was conducted in November 
1996.  The veteran made no complaints regarding his pulmonary 
system, and no findings or diagnoses pertaining to the 
veteran's pulmonary system were made.

In a February 1997 letter, the veteran indicated that he had 
been hospitalized for water on the lungs after his return 
from Vietnam.  He did not identify subsequent treatment for 
respiratory ailments.

A Gulf War protocol examination was conducted in March 1999.  
The veteran's lungs were clear to auscultation and 
percussion.  No abnormal findings and no diagnoses pertaining 
to the veteran's pulmonary system were made.

A July 1999 VA primary care treatment note indicates that the 
veteran had been a smoker for 30 years.  In October 1999 the 
veteran denied chest pain, shortness of breath and 
diaphoresis.  A January 2000 medical progress note indicates 
that the veteran's chest was clear to auscultation and 
percussion.

The veteran was afforded a VA respiratory examination in 
January 2003.  He reported that he had smoked for the 
previous 40 years.  The examiner noted that the veteran had 
been hospitalized for pneumonia in 1969.  The veteran denied 
a history of chronic cough.  He denied chest pain and 
shortness of breath.  On physical examination, the veteran's 
lungs were clear.  There was no edema, cyanosis or clubbing.  
There was no evidence of pulmonary hypertension, residuals of 
pulmonary embolism, respiratory failure, pulmonary 
thromboembolism, or residuals of malignancy.  A chest X-ray 
from February 2001 was noted to show clear lungs and normal 
heart size.  Pulmonary function tests revealed normal flow 
rates and volumes.  The diagnosis was normal pulmonary 
examination.

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002)).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO.  
The record reflects that through the statement of the case 
and supplements thereto, various letters from the RO to the 
veteran, and the Board's October 2001 remand, the veteran has 
been informed of the requirements for the benefit sought on 
appeal, the evidence and information needed to substantiate 
the claim, the information required of the veteran to enable 
the RO to obtain evidence on his behalf, the assistance that 
VA would render in obtaining evidence on the veteran's 
behalf, and the evidence that the RO has obtained.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The veteran's service medical records have been associated 
with the claims folder.   The veteran has also been provided 
with appropriate VA examinations of his claimed disability.  
Neither the veteran nor his representative has identified any 
other evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

III.  Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Service connection may be granted to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an undiagnosed illness or a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below.  The symptoms must be manifest to a degree of 
10 percent or more not later than December 31, 2006.  By 
history, physical examination and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of undiagnosed illness or a chronic 
multisymptom illness include, but are not limited to: (1) 
fatigue, (2) signs or symptoms involving the skin, (3) 
headaches, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), (9) sleep disturbance, (10) gastrointestinal signs 
or symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, or (13) menstrual disorders.  38 
U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. § 3.317 (2002).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

On review of the evidence of record, the Board concludes that 
service connection for pulmonary disability is not warranted.  
In this regard, the Board notes that the medical evidence 
shows that the veteran had an episode of pneumonia in service 
in 1969, but no recurrence or residual of this was thereafter 
noted in service medical records or any of the post-service 
medical evidence.  In fact, with the exception of this 
episode of pneumonia, the medical evidence in and since 
service shows entirely normal pulmonary findings and no 
pulmonary diagnosis.  Moreover, VA records show that the 
veteran currently has no complaints regarding pulmonary 
function.  In fact, the veteran denied chest pain and 
shortness of breath at his January 2003 VA examination, and 
that examination resulted in normal findings pertaining to 
the veteran's pulmonary system.  Accordingly, the veteran's 
claim must fail because the preponderance of the evidence 
establishes that he has no current pulmonary disability due 
to a diagnosed or undiagnosed illness. 





ORDER

Entitlement to service connection for pulmonary disability, 
to include as due to undiagnosed illness, is denied.




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

